Exhibit 10.1

 

MASTER BAREBOAT CHARTER
 

THIS MASTER BAREBOAT CHARTER (the "Charter") dated as of the 30th day of
September, 2002 by and between General Electric Capital Corporation, a Delaware
corporation (the "Owner"), and Trico Marine Operators, Inc., a Louisiana
corporation (the "Charterer"). This Charter contains the general terms that
apply to the leasing of vessels from Owner to Charterer. Additional terms that
apply to the vessels shall be contained on a schedule, which shall be in
substantially the form of Exhibit "A" hereto ("Schedule"), executed by Owner and
Charterer in connection with the delivery of each vessel from the shipyard.

      WITNESSETH AND IT IS HEREBY AGREED as follows:      

  

1.  

 Vessels to be Chartered

     

The Owner agrees to pay to the Charterer the Capitalized Owner's Cost for each
of the three 156' Crew/Supply Vessels (collectively, the "Vessels" and
individually a "Vessel") currently under construction with Gulf Craft, Inc. and
bearing hull nos. 446, 447 and 448, respectively, upon (i) completion and
delivery of such Vessel pursuant to the construction contract therefor, (ii)
satisfaction of each condition precedent set forth in Section G of the Schedule,
and (iii) execution and delivery by Charterer to Owner of a properly completed
Schedule for such Vessel; provided that the aggregate Capitalized Owner's Cost
for each Vessel shall not exceed $3,800,000. The Owner further agrees to let and
demise, and the Charterer agrees to hire any Vessel described in any Schedule
pursuant to the terms of this Charter as supplemented by any such Schedule
executed by Owner and Charterer.

     

  

2. 

 Period of Charter; Early Termination

  

  

  

  

(a)  

Unless this Charter shall be terminated earlier, pursuant to the provisions set
forth elsewhere in this agreement, the "Charter Period" of each Vessel shall
refer to that period of time extending one hundred twenty (120) months from the
effective date of the Schedule executed in connection with the delivery of the
Vessel ("Effective Date"), if the Effective Date is the first day of a calendar
month, or one hundred twenty (120) months from the first day of the month
following the Effective Date, if the Effective Date is a date other than the
first day of a calendar month ("Charter Period").

  

  

  

  

(b)  

The "Expiry Date" of this Charter shall be that day which is one hundred twenty
(120) months from the Effective Date, if the Effective Date is the first day of
a calendar month, or one hundred twenty (120) months from the first day of the
month following the Effective Date, if the Effective Date is a date other than
the first day of a calendar month.

  

  

  

  

(c)  

If the Vessel is upon a voyage otherwise than under requisition for hire at the
time when the charter of the Vessel would (but for the provisions of this
clause) have terminated, the Charter Period shall be extended for such
additional time as may be necessary for the completion of such voyage. The
Charter Period shall also be extended for such additional time as may be
necessary to bring the Vessel to a port of redelivery as hereinafter provided in
Clause 8 hereof. During any such extension, the Charter Hire shall continue to
be paid at the rate in force immediately before the commencement of such
extension.

  

  

  

  

(d)  

This Charter shall not be terminated prior to the end of the Charter Period by
Charterer except upon Charterer's exercise of its early buyout option in the
manner and subject to the terms and conditions set forth in a Schedule.

  

  

  

  

3.  

 Time and Place of Delivery

  

  

  

  

(a)  

On the Effective Date, the Charterer shall unconditionally accept delivery of
the Vessel under this Charter; "as is, where is," in whatsoever condition the
Vessel may be at the time of such delivery.

  

  

  

  

(b)  

THE OWNER MAKES NO REPRESENTATION, WARRANTY OR GUARANTEE OF ANY KIND, EXPRESS OR
IMPLIED, STATUTORY OR OTHERWISE, AS TO THE SEAWORTHINESS, CONDITION, VALUE,
DESIGN, OPERATION, MERCHANTABILITY OR FITNESS FOR USE OF THE VESSEL INCLUDING
ITS EQUIPMENT, MACHINERY AND APPURTENANCES FOR ANY PARTICULAR PURPOSE OR AS TO
THE ELIGIBILITY OF THE VESSEL FOR ANY PARTICULAR TRADE OR ANY OTHER
REPRESENTATION, WARRANTY OR GUARANTEE WITH RESPECT TO THE VESSEL AND NONE SHALL
BE IMPLIED FROM THIS CHARTER. OWNER SHALL DEFEND TITLE TO THE VESSEL AS AGAINST
ANY LIENS, CLAIMS OR ENCUMBRANCES CREATED BY, THROUGH OR UNDER OWNER. EXCEPT AS
SET FORTH ABOVE, OWNER MAKES NO REPRESENTATION OR WARRANTY OF TITLE WITH RESPECT
TO THE VESSEL. THE CHARTERER HEREBY WAIVES, RELEASES AND FOREVER DISCHARGES THE
OWNER AND THE VESSEL FROM AND AGAINST ALL REMEDIES, WARRANTIES NOT EXPRESSED IN
THIS CLAUSE 3, OR LIABILITIES, EXPRESS OR IMPLIED, ARISING BY LAW OR OTHERWISE
WITH RESPECT TO THE OWNER'S TITLE TO THE VESSEL, OR THE PHYSICAL CONDITION OF
THE VESSEL AT THE TIME OF DELIVERY TO THE CHARTERER INCLUDING, BUT NOT LIMITED
TO (i) ANY IMPLIED WARRANTY OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE; (ii) ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE OR AS TO THE ABSENCE OF LATENT OR OTHER DEFECTS,
INFRINGEMENT OF ANY PATENT, TRADEMARK OR COPYRIGHT, OR AS TO THE ABSENCE OF ANY
OBLIGATION BASED ON STRICT LIABILITY IN TORT; (iii) ANY OBLIGATION, LIABILITY,
RIGHT, CLAIM OR REMEDY FOUNDED IN STRICT LIABILITY IN TORT; AND (iv) ANY
OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OR DAMAGE TO THE VESSEL.
The acceptance by the Charterer of the Vessel under this Charter shall
constitute conclusive proof, as between the Owner and the Charterer, that the
Vessel is seaworthy, and otherwise in the condition required by this Charter, in
good working order and repair and without defect or inherent defect in title,
seaworthiness, condition, design, operation or fitness for use, whether or not
discoverable by the Charterer as of the Effective Date of such tender, and
generally in all respects satisfactory to the Charterer; provided, however, that
nothing contained herein shall in any way diminish or otherwise affect any right
the Charterer may have against any shipyard, manufacturer, supplier, vendor or
any other Person (excluding Owner and its Affiliates or Assigns) in respect of
the Vessel, including any such right that may arise pursuant to Clause 4 hereto
(excluding, however, in all cases rights or claims against Owner or its
Affiliate or Assigns).

  

  

  

  

(c)  

The Charterer warrants that from and after the Effective Date, the Vessel shall
be in the custody and control of the Charterer or its designee.



  

4.  

 The Charterer's Right in Respect of the Vessel

     

The Owner hereby assigns to the Charterer, for the duration of the Charter
Period, except during periods when an Event of Default shall have occurred and
be continuing and except in respect of Total Loss (unless the Charterer shall
have made all payments required by Clause 12 hereof in respect of such Total
Loss) without representation, warranty or covenant of any kind, effective upon
delivery of the Vessel to the Charterer, the right to enforce and exercise all
rights of warranty, guaranty and indemnity that the Owner may have in respect of
the Vessel or otherwise directly against the builder of the Vessel ("Builder")
or any manufacturer of any equipment, machinery or other part of the Vessel. The
Charterer shall be entitled to take such action in the name of the Owner against
the Builder or any manufacturer of any equipment, machinery or other part of the
Vessel in relation to the terms of purchase of, the condition of or any patent
infringement or alleged patent infringement in relation to the Vessel or any
equipment, machinery or other part thereof as the Charterer sees fit but subject
to the Owner being indemnified and secured to its satisfaction by the Charterer
against all losses, costs, damages and expenses thereby incurred or to be
incurred. If as a result of any such action any moneys are received from the
Builder or any such other manufacturer of the Vessel as aforesaid, the same
shall be received and retained by the Charterer; provided that no Event of
Default shall have occurred and be continuing at the time such payment is
received by the Charterer. Notwithstanding the preceding sentence, if the amount
payable by the Builder or any other manufacturer is in excess of $50,000.00,
such amount shall be used to make any required repairs or modifications to the
Vessel. The Charterer shall use diligence to assert and enforce all such rights
(other than Intellectual Property Rights) that have a material effect upon the
value of the Vessel; provided that the Charterer shall have the right, in its
sole discretion, to assert and enforce any Intellectual Property Rights.

     

  

5.  

Use and Trade of Vessel

  

  

  

  

(a)  

The Charterer shall have full use of the Vessel and may employ the Vessel only
where legally permitted but in no event outside United States territorial
waters, provided Charterer may employ the Vessel outside United States
territorial waters if the following conditions are met:

  

  

  

  

 

(i)

the Charterer shall not be in default under this Charter; and

  

  

  

 

  

 

(ii)

the Charterer first provides Owner with written notice and description of the
intended voyage.

  

  

  

 

  

  

Charterer shall not operate the Vessel anywhere (a) not covered by its current
trading warranties; (b) that would result in the cancellation of the insurance
on the Vessel required under this Charter; or (c) that would result in a Loss of
Tax Benefits as defined in Clause 21(a).

  

  

  

  

(b)  

The Charterer undertakes not to employ the Vessel or suffer the Vessel to be
employed otherwise than in conformity with the terms of the instruments of
insurance (including any warranties expressed or implied therein) without first
obtaining the consent to such employment from its insurers, protection and
indemnity clubs and underwriters and complying with such requirements as to
extra premium or otherwise as the insurers may prescribe.

  

  

  

  

(c)  

 The Charterer also undertakes nor to employ the Vessel or suffer her employment
in any trade or business that is forbidden by the law of any country to which
the Vessel may sail or is otherwise illicit or in carrying illicit or prohibited
goods.

  

  

  

  

(d)  

As to those trades in which the Vessel is employed, the Charterer shall comply
with any and all requirements regarding financial responsibility or security in
respect of oil or other pollution damage as required by any Governmental
Authority with authority over the Owner or the Charterer, as the case may be, or
over ownership, use and operation of the Vessel (whether or not such requirement
has been lawfully imposed) to enable the Vessel, without penalty or charges,
lawfully to enter, remain at, or leave any port, place, territorial or
contiguous waters of any country, state or municipality in performance of this
Charter without delay. The Charterer shall make and maintain all arrangements
for security bond or otherwise as may be necessary to satisfy such requirements
at the Charterer's sole liability and expense, and the Charterer shall indemnify
the Owner against any and all losses, damages, claims, expenses or liabilities
incurred by reason of the Charterer's failure to comply with this Clause 5(d).

  

  

  

  

6.  

Documentation and Flag

  

  

  

  

(a)  

The Charterer agrees that it shall, throughout the Charter Period, maintain the
registration and documentation of the Vessel under the laws of the Registration
Jurisdiction at Charterer's cost and expense. The Owner agrees to do all such
things whatsoever and execute and deliver all such documents whatsoever to
enable the Charterer to maintain such documentation. The Charterer will not
change the registry or port of documentation of the Vessel without the prior
written consent of the Owner. The Charterer shall not change the registry or
port of documentation of the Vessel if it would result in the imposition of
Owner Taxes or an increase in the amount thereof, or would subject any payment
of Charter Hire or other amounts payable to the Owner hereunder to deduction for
or on account of any taxes, levies, imposts, duties, deductions, withholdings or
other charges whatsoever. In addition, if the Vessel shall ever be subject to a
mortgage, the Charterer shall cooperate with the Owner in establishing and
maintaining such mortgage as a first preferred mortgage lien on the Vessel under
the laws of the Registration Jurisdiction. If a change in the registry or port
of documentation of the Vessel effected by the Charterer results in any
incremental costs, fees and expenses of any nature being borne by Owner, the
Charterer shall pay all such amounts to Owner within 10 days of receipt of
invoice therefor in reasonable detail, provided that to the extent any such
incremental costs, fees and expenses are recurring in nature, at Owner's option
the Charter Hire payable hereunder shall be increased by an amount sufficient to
cover such recurring amounts. The Charterer shall not do or suffer or permit to
be done anything that will injuriously affect the documentation of the Vessel as
a vessel documented under the laws and regulations of the Registration
Jurisdiction. If the Charterer changes the registry or port of documentation of
the Vessel, the Charterer shall, at time of redelivery, if the Owner so requests
and at the Charterer's expense, change the registry and port of documentation
back to that of the original Registration Jurisdiction.

  

  

  

  

(b)  

The Charterer shall have the right to name the Vessel, to paint the Vessel in
its own colors, install and display its funnel insignia and fly its own house
flag.

  

  

  

  

7.  

Maintenance and Operation

  

  

  

  

(a)  

Except as provided in Clause 20, the Vessel shall during the Charter Period be
in the full possession and at the absolute disposal for all purposes of the
Charterer and under its complete control in every respect, always at Charterer's
risk and expense except as otherwise provided herein. The Charterer hereby
covenants and agrees with the Owner that during the Charter Period (and subject
to the provisions of Clause 13):

            (i) The Charterer will, at its expense, maintain the Vessel, her
machinery, cargo handling equipment, boilers, appurtenances and spare parts in a
good state of repair and in efficient operating condition in accordance with
good commercial maintenance practice commensurate with other vessels of similar
size and trade, ordinary wear and tear excepted;             (ii) The Charterer
will, at its expense, keep the Vessel with a loadline certificate approved by
the American Bureau of Shipping (or such other classification society as shall
previously have been approved in writing by the Owner) and other required
certificates in force and shall make any improvement or structural changes or
acquire any new equipment necessary to comply with the requirements of such
classification;             (iii) The Charterer shall be at liberty to fit any
additional equipment required for the services of the Charterer beyond that on
board at the commencement of this Charter, such work to be done at the
Charterer's expense and on its time, and such equipment may be removed by the
Charterer at its cost and on its time at any time (provided, however, that such
removal does not have an adverse effect on the class, seaworthiness or value of
the Vessel) prior to the expiration or any other termination of the Charter. The
Vessel is to be redelivered to the Owner at the end of the Charter Period in the
same condition and class as that in which she is delivered by Owner, ordinary
wear and tear excepted and except for any changes to the Vessel that have been
made in accordance with Clause 7(d), and any additional equipment that cannot be
or is not so removed at such time shall become the property of the Owner;      
      (iv) The Charterer will not use the Vessel in any manner or for any
purpose excepted from any insurance policy or policies taken out in compliance
with Clause 11 hereof or for the purpose of carriage of goods of any description
excepted from the said insurance policy or policies and shall not do or permit
to be done anything that could reasonably be expected to invalidate any of said
insurance policy or policies; and             (v) The Charterer will not use the
Vessel in any manner or for any purpose or trade or permit or suffer to be done
any act that will prejudice the Owner's ownership of the Vessel or any part
thereof.           (b) During the Charter Period, the Charterer shall, at its
own expense or by its own procurement, man, victual, navigate, operate, supply,
fuel and repair the Vessel whenever required and shall, as between itself and
the Owner, be responsible for all charges and expenses of every kind and nature
whatsoever incidental to its use and operation of the Vessel under this Charter,
including any foreign, general, municipal, value added or other taxes except
that the Charterer shall not be responsible for Owner Taxes. During the Charter
Period as between the Charterer and the Owner, the Charterer shall be
responsible for employing, subcontracting or arranging for the master, officers
and crew of the Vessel and for navigating, managing and working the Vessel.    
    (c) As between itself and the Owner, the Charterer shall also be responsible
for any charges and expenses incidental to the use and operation of the Vessel
while under requisition for hire, during the Charter Period. The foregoing
provision of this subclause shall be without prejudice to the rights of the
Owner and the Charterer against other parties in respect of any such charges or
expenses. The Charterer shall, subject to the prior written approval of the
Owner (such approval not to be unreasonably withheld), be entitled to take
action in the name of the Owner against other parties in respect of such charges
or expenses. If as a result of any such action any moneys are received, the same
shall be recovered and retained by the Charterer.         (d) The Charterer
shall make no material changes in the structure of the Vessel or major changes
in her machinery, appurtenances, or boilers without in each instance first
securing the written approval of the Owner unless any such changes are required
to meet American Bureau of Shipping loadline requirements, applicable
regulations and/or any relevant laws, in which case the approval of the Owner
shall not be required. Any such changes shall be made at Charterer's expense and
risk and shall not diminish the value, utility and seaworthiness of the Vessel
below the value, utility and seaworthiness required to be maintained by the
terms of this Charter.         (e) The Charterer shall drydock the Vessel and
clean and paint her underwater parts at its expense in accordance with good
commercial practice, but not less than as may be required by the American Bureau
of Shipping or such other classification society as provided in Clause 7(a)(ii).
The Charterer shall give the Owner not less than seven (7) days prior notice of
their intention to drydock the Vessel, such notice to specify the intended time
and place of drydocking. The costs and expenses of such drydocking shall be paid
for by the Charterer.         (f)

The Owner (or such persons as it shall appoint or authorize), at the Owner's
expense and upon receipt of the prior written consent of the Charterer, such
consent not to be unreasonably withheld, shall have the right at any time,
weather permitting, on reasonable notice, and in a manner which shall not
interfere with the Vessel's trading requirements, to inspect or survey the
Vessel in order to ascertain the condition of the Vessel and to satisfy itself
that the Vessel is being properly repaired and maintained in accordance with the
provisions of this Charter. Inspection or survey in drydock shall be made only
when the Vessel is in drydock under the provisions of subclause (e) of this
Clause. However, the Owner shall have the right to require the Vessel to be
drydocked for inspection if the Charterer is not drydocking her at the intervals
required by the American Bureau of Shipping or such other classification society
as provided in Clause 7(a)(ii). The costs incurred in respect of such drydocking
and any inspection or survey made under this subclause shall be paid by the
Charterer to the Owner provided that the Charterer shall not be required to pay
for the drydocking of the Vessel other than as provided in subclause 7(e) and
the inspection of the Vessel more than once a year while this Charter is in
force. All repairs as shall be shown to be required by any inspection or survey
shall be made at the Charterer's expense and shall be completed within a
reasonable period of time or such other period as is specified by the relevant
classification society referred to in Clause 7(a)(ii). Time taken in respect of
inspection, survey or repairs shall form part of the Charter Period. The
Charterer shall, whenever requested by the Owner and on reasonable notice,
permit the Owner to inspect the Vessel's log books and furnish the Owner
promptly with full information regarding any casualties or other damage to the
Vessel. The Owner, or such persons as it shall appoint or authorize to inspect
or survey the Vessel, shall treat all information regarding the operation of the
Vessel and the equipment on the Vessel as trade secrets of the Charterer and the
Owner shall require all persons it appoints or authorizes to inspect or survey
the Vessel to sign a confidentiality agreement in favor of the Charterer to keep
such information secret, if so requested by Charterer. Such obligations of
confidentiality shall continue beyond the termination of the Charter until the
information becomes available to the public through no fault of the Owner.

        (g)

The Owner shall not be liable for any expense in repairing or maintaining the
Vessel or be liable to supply a substitute vessel or any part thereof in lieu if
the Vessel or any part thereof that is lost, damaged, rendered unfit for use,
confiscated, seized, requisitioned, restrained or appropriated, and the Charter
Hire payable in respect of the Vessel shall continue to be payable
notwithstanding any of the foregoing events unless such event results in a Total
Loss. In the event of a Total Loss, the provisions of Clause 12 shall apply.

        (h)

The Charterer shall not have or be deemed to have any authority to pledge the
Owner's credit for any purpose, including any maintenance overhauls,
replacements, repairs or modifications of the Vessel.

 

  

8.  

Redelivery and Status

  

  

  

  

(a)  

Unless the Vessel suffers a Total Loss, the Charterer shall, at the end of the
Charter Period, redeliver the Vessel to the Owner to any port directed by Owner
in the Continental United States or at such other safe port as shall be agreed
between the parties. The Vessel shall be redelivered to the Owner free and clear
of all liens (other than liens created by or through Owner) and in the same or
as good structure, state and condition as those in which she was delivered,
ordinary wear and tear excepted and except for any changes to the Vessel that
have been made in accordance with Clause 7(d). At the time of redelivery, the
Vessel shall be in class without overdue requirements or recommendations.

  

  

  

  

(b)  

At or about the time of redelivery, a survey shall, if the Owner so requires, be
made by the Surveyor to determine the condition and fitness of the Vessel, her
machinery and equipment. The Surveyor shall determine and state the repairs or
work necessary to place the Vessel at the date of redelivery in the structure,
state and condition required by subclause (a) of this Clause. Any persons
appointed or authorized to inspect or survey the Vessel shall treat all
information regarding the operation of the Vessel and the equipment on the
Vessel as trade secrets of the Owner, and the Owner shall, at its option,
require all persons appointed or authorized to inspect or survey the Vessel to
sign a confidentiality agreement in favor of the Owner to keep such information
secret. Such obligations of confidentiality shall continue beyond the
termination of the Charter until the information becomes available to the public
through no fault of the Owner. In the event that the Vessel has been drydocked
within six (6) months prior to redelivery and the Charterer certifies in writing
to the Owner that, to the best of its knowledge, the Vessel has had no bottom
touching since such drydocking, such survey may be conducted while the Vessel is
afloat. The Owner may require a diver's survey of the Vessel. The Charterer
shall bear all expenses of any such survey. The Vessel upon redelivery shall
have her survey cycles up to date and the American Bureau of Shipping loadline
certificate valid for at least six (6) calendar months. Notwithstanding any
provision to the contrary, the Charterer shall ensure that the Vessel shall have
been drydocked within six (6) months prior to redelivery. The Charterer shall,
at its expense, make all such repairs and do all such work so found to be
necessary as a result of the foregoing before redelivery or, at the Owner's
option, shall discharge its obligations hereunder by payment to the Owner of a
sum sufficient to provide, at the prices current at the time of redelivery, for
the work and repairs necessary to place the Vessel in such structure, state and
condition. The Charter Period specified in Clause 2(a) shall be extended until
the latest of (i) the completion of any such repairs and work found to be
necessary based on the survey, (ii) actual redelivery to the port so specified
in Clause 8(a) and (iii) the payment of the amounts described in this
Clause 8(b).

  

  

  

  

(c)  

The provisions of this Clause shall be subject to the provisions of
subclause (b) of Clause 13 hereof where the Vessel is under requisition for hire
at or until the end of the Charter Period.

  

  

  

  

9.  

Use of Vessel and Payment of Hire

  

  

  

  

(a)  

The Charterer shall have the use of all equipment (which expression includes
cabin, crew and galley equipment, navigational aids and technical equipment,
furnishings, furniture and fittings and spare and replacement parts) that is the
property of the Owner on board at the time of Delivery of the Vessel. The
Charterer shall from time to time during the Charter Period replace, at its
expense, such items of equipment as shall be so damaged or worn as to be in need
of replacement. Such replaced equipment shall become part of the Vessel and
title to such replaced equipment shall vest in and the same shall belong to the
Owner.

  

  

  

  

(b)  

Any hired equipment placed on the Vessel by the Charterer must be removed by the
Charterer prior to the expiration of the Charter Period. If so requested by the
Owner at the expiration of the Charter Period, the Charterer shall assist in
transfer of equipment hire agreements to the Owner or its nominee, but the
Charterer shall not be required to guarantee or assume any other liability with
respect to a transferee's performance under said hire agreements.

  

  

  

  

(c)  

During the Charter Period, the Charterer shall pay, in advance, without offset
or deduction, whether or not the Vessel is under arrest, monthly Charter Hire
for the use and hire of the Vessel in the amount set forth in the Schedule. Such
amount shall be payable every month during the Charter Period, regardless of any
use made by Charterer or any reason. Except as otherwise directed by the Owner,
all payments of Charter Hire and other amounts payable by the Charterer to the
Owner hereunder shall be made electronically to an account nominated by the
Owner. If any Advance Charter Hire (as defined and stated in the Schedule) is
payable, it shall be due when the Charterer signs the Schedule. Advance Charter
Hire, if any, shall be applied to the first monthly payment of Charter Hire. In
no event shall any Advance Charter Hire be refunded to the Charterer. Payments
of Charter Hire shall be paid monthly in advance for each month during the
Charter Period, and shall be due on the first day of the calendar month in
respect of which the Charter Hire is payable. In the event Charter Hire is
payable for a partial month, Charter Hire shall be due on the second to last
Business Day of said partial month.

  

  

  

  

(d)  

Time of payment shall be of the essence. If the date of payment is a date upon
which the Owner's nominated bank is not open for business, payment shall be made
on the Business Day immediately following the due date therefor.

  

  

  

  

(e)  

If any payment of Charter Hire hereunder shall not be paid within five (5)
business days following the date when due, Charterer shall pay a late charge
("Late Charge") equal to five (5%) percent of the amount past due.

  

  

  

  

(f)  

Charterer's obligation to pay all Charter Hire payable hereunder and all other
amounts due hereunder shall, except as expressly stated in this Clause 9 or, in
the event of a Total Loss, as stated in Clause 12, be absolute and unconditional
under any and all circumstances and shall not be affected by any circumstances
of any character, including, without limitation, (i) any set-off, counterclaim,
recoupment, defense or other right that Charterer may have against Owner or
anyone else for any reason whatsoever; (ii) any defect in title, seaworthiness,
condition, design, operation or fitness for use of the Vessel; (iii) any loss or
destruction of, or damage to, the Vessel or interruption or cessation in the use
or possession thereof by Charterer for any reason whatsoever and of whatever
duration; (iv) any ineligibility of the Vessel, or the denial of the Vessel's
right, to engage in any particular trade or the ineligibility of the Vessel for
documentation under the Registration Jurisdiction by reason of any law or
regulation of the United States or otherwise; (v) any insolvency, bankruptcy,
reorganization or similar proceeding by or against Charterer; (vi) the
invalidity or unenforceability of this Charter or any other infirmity herein; or
(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing. Charterer hereby waives, to the extent permitted by
applicable law, any and all rights that it may now have or that at any time
hereafter may be conferred upon it, by statute or otherwise, to terminate,
cancel, quit or surrender this Charter except in accordance with the express
terms hereof. Each Charter Hire payment made by Charterer shall be final, and
Charterer will not seek or have any right to recover all or any part of such
payment from Owner for any reason whatsoever.

  

  

  

  

(g)  

Promptly after Charterer's learning of the occurrence or existence of an Event
of Default or an event which but for notice or lapse of time or both would
constitute an Event of Default, the Charterer shall so notify the Owner, which
notice shall set forth in reasonable detail the circumstances surrounding such
Event of Default or event and shall specify what actions the Charterer intends
to take to cure such Event of Default or such event.

  

  

  

  

10.  

Mortgage

  

  

  

  

(a)  

The Charterer recognizes that, at Owner's sole option and without the
requirement to obtain consent by Charterer, financing of the Vessel may be
secured by Owner from a mortgage (or mortgages) of the Vessel ("Mortgage") and
the assignment of the Owner's right, title and interest under, in and to this
Charter. Charterer agrees to execute any and all documents as may be reasonably
requested by Owner's financing institution to obtain and maintain any financing;
provided, however, that (i) such Mortgage shall not increase Charterer's
obligations under this Charter, and (ii) Charterer shall have no obligation to
pay the legal fees and other transactional costs incurred by either Owner or
Owner's financing institution in connection with such financing.

  

  

  

  

(b)  

Subject to subclause (c) below, the Charterer agrees that this Charter and any
rights arising in Charterer's favor hereunder, whether in contract or in tort,
shall always be subordinated in all respects to the Mortgage and any other
mortgage placed on the Vessel by Owner or its Affiliate.

  

  

  

  

(c)  

The Owner agrees that the Mortgage and any other mortgage hereinafter placed on
the Vessel will contain a provision to the effect that throughout the Charter
Period so long as no Event of Default shall have occurred and be continuing and
so long as the Charterer shall have performed its obligations hereunder, the
Charterer shall be entitled to quiet enjoyment of the Vessel.

  

  

  

  

(d)  

Until such time as the Mortgage shall have been satisfied and discharged in
accordance with its terms, the Charterer shall take all actions reasonably
requested by Owner that are necessary in order to establish and maintain the
Mortgage and any other first preferred mortgage on the Vessel as a first
preferred mortgage lien on the Vessel under the laws of the United States.

           

  11. Insurance

  

  

  

  

  (a)

Insurance Obligations - The Charterer shall, at its own expense, provide and
maintain the following insurance and shall ensure that the value of the Vessel
as stated in any valued policy is equal to the amount insured thereunder:

  

  

  

  

  

  

(i)  

 Hull and machinery insurance for an amount not less than the Stipulated Loss
Value set forth in the Schedule. Such insurance shall include a navigation limit
adequate for the Vessel's trade including towing operations.

  

  

  

  

    (ii)

Protection and indemnity insurance with reputable underwriters or with a
reputable protection and indemnity club or association. Such insurance shall
include, but not be limited to, coverage for injuries to or death of masters,
mates and crew; pollution liabilities imposed by any applicable Governmental
Authority; and any loss, damage or injury whatsoever in connection with anything
done or not done by the Vessel. Such insurance shall be in an amount per
occurrence of no less than $50,000,000.00 including pollution liabilities.

            (iii)

Cargo legal liability insurance coverage sufficient to protect against physical
loss or damage to equipment on board, in transit, in store and/or overboard.

        (b)  Loss Payable and Notice of Cancellation           (i)

Unless the Owner shall have given its prior written consent, all insurances
effected pursuant to Clause 11(a)(i) and (iii) shall contain a loss payable and
notice of cancellation clause in the following form:

             

"LOSS PAYABLE AND NOTICE OF CANCELLATION CLAUSE"

                (A)

Until General Electric Capital Corporation (the "Owner") shall have notified
underwriters to the contrary,

                  (1)

Unless the Owner shall have notified the Insurer that an Event of Default shall
have occurred and shall be continuing under the Charter, any claim under any
such insurance policy up to an aggregate amount per incident equal to $25,000.00
in respect of the Vessel (other than in respect of a Total Loss), shall be paid
directly to the Charterer;

                    (2)

Any claim under any such insurance policy in an amount per incident in excess of
$25,000.00 in respect of the Vessel (other than in respect of a Total Loss),
shall be paid directly to the Owner; provided, however, that should no Event of
Default have occurred and be continuing (notice of which shall be provided by
the Owner to the insurers), the insurers shall be permitted to directly
reimburse the Charterer and/or may pay directly the vendor and/or ship repairers
the amounts that have been actually expended to repair and restore the Vessel;
and

                    (3)

Any claim in respect of a Total Loss and any claim of any nature during the
continuance of an Event of Default under the Charter shall be paid directly to
the Owner.

                  (B)

The Owner shall be advised:

                    (1)

If any hull and machinery insurer cancels or gives notice of cancellation of any
insurance or entry at least thirty (30) days before such cancellation is to take
effect; and

                    (2)

Of any default in the payment of any hull and machinery premium or call or
failure to renew any such insurance days prior to the date of renewal thereof;
and

                    (3)

Of any material change in the terms and conditions of the aforesaid insurance
policies at least thirty (30) days before such change is to take effect.

                (ii)

Unless the Owner shall have given its prior written consent, all insurance and
entries effected pursuant to Clause 11(a)(ii) shall contain a loss payable and
notice of cancellation clause in the following form:

             

"LOSS PAYABLE AND NOTICE OF CANCELLATION CLAUSE"

              The protection and indemnity insurer or club managers, as
applicable, agree:                 (A)

To pay the Owner, or to its order, any recovery the Charterer is entitled to
receive from the funds of the protection and indemnity insurance or P&I Club in
respect of any liability, costs or expenses incurred by the Charterer on receipt
of notice from the Owner that the Charterer is in default under the Charter;
provided such default by the Charterer shall in no way affect the right of any
third party not an Affiliate of the Charterer to receive any funds it is
entitled to from the funds of such protection and indemnity insurer or P&I Club;
and

                (B)

To give the Owner a thirty (30) day notice that protection and indemnity
insurance or coverage with the P&I Club in respect of the Vessel is to cease;
and

                (C)

To give the Owner a thirty (30) day notice of the protection and indemnity
insurer's or the P&I Club's intention to cancel the insurance or coverage of the
Charterer by reason of its failure to pay when due and demanded any premium,
assessment, call or other sum due from it to the protection and indemnity
insurer or P&I Club; and

                (D)

To give the Owner a thirty (30) day notice prior to the effective date of any
material change in the terms and conditions of such protection and indemnity
policy or P&I Club rules or certificate of entry.

            (c) Partial Loss          

If the Owner shall have received funds pursuant to Clause (b) above with respect
to an incident that is not a Total Loss, the Owner shall disburse such funds
directly to the repairer or salvor for the repair, salvage or other charges
involved or to the Charterer if it has fully repaired the damage and paid all of
the salvage and other charges, so long as in each case the Charterer has
certified that such repairs are necessary for the use, operation and management
of the Vessel as described in this Charter.

        (d) Information as to Insurances           The Charterer shall give the
Owner and its insurance advisers such information as to the insurances taken out
or being or to be taken out in compliance with the Charterer's obligations under
the foregoing provisions of this Clause or as to any other matter that may be
relevant to such insurances as the Owner or its advisers may reasonably request.
Without limiting the generality of the foregoing, the Charterer will cause to be
furnished to the Owner on the date hereof and, thereafter, at least annually no
later than each anniversary of the Effective Date, a report signed by a firm of
independent marine insurance brokers regularly employed by the Charterer,
showing the insurance then carried and maintained on the Vessel, responding to
such inquiries concerning relevant insurance matters as the Owner may reasonably
request, and stating the opinion of said insurance brokers that (i) such
insurance is reasonable for the protection of the interests of the Owner in
accordance with good insurance practices then in effect; and (ii) is in
compliance with the terms hereof.         (e)

All policies, binders and other insurance contracts in respect of insurance
required under this Clause 11 shall: (i) name the Owner as an additional
insured; (ii) provide for payment of losses and recoveries as set forth in
subclause (b) of this Clause 11; (iii) provide that in respect of the interest
of the Owner in such policies, the insurance shall not be invalidated by any
action or inaction of the Charterer, or any officer, director, employee, agent
or representative thereof and shall insure the interests of the Owner, as they
appear, regardless of any breach or violation of any warranties, declaration or
conditions contained in such polices by the Charterer, provided that in lieu of
the provision required by this clause(iii) the Charterer may, at its option,
provide the Owner breach of warranty insurance in form reasonably acceptable to
the Owner, in an amount not less than the Stipulated Loss Value; (iv) provide
that the insurer's right of subrogation against the Owner shall be waived; (v)
be primary and without right of contribution from any other insurance which is
carried by the Owner; (vi) expressly provide that all of the provisions thereof,
except the limits of liability, shall operate in the same manner as if there
were a separate policy covering each insured; (vii) be issued by underwriters or
insurers of recognized responsibility and approved by the Owner, which approval
shall not be unreasonably withheld; (viii) provide a waiver of set-off,
counterclaim or other deduction, whether by attachment or otherwise, in respect
of any liability of the Charterer, from or against any payment due or to become
due to the Owner under such policies; (ix) have a deductible per vessel not to
exceed, in the case of hull and machinery insurance, $75,000 per incident and $1
million annual aggregate, and in the case of protection and indemnity insurance,
$500,000 per claim stop loss and $2.5 million annual aggregate; and (x) provide
that underwriters or insurers shall have no recourse against the Owner for the
payment of premium. Each policy shall provide that underwriters or insurers
shall not request premium payment from the Owner unless the Charterer has
defaulted upon such payment, and then the Owner shall only be invoiced for
payment of premium applicable to the Vessel.

        (f)

If Charterer fails to obtain the insurance required herein, Owner shall have the
right, but not the obligation, to obtain, such insurance and charge the cost
thereof (plus 15% handling costs) to Charterer.

        (g)

Any insurance proceeds received by Owner shall be applied in the manner set
forth in Clause 12(b) of this Charter.

        12. Total Loss; Requisition for Title; Capture; Seizure         (a)

If a Total Loss shall occur, this Charter and the obligation of the Charterer to
pay Charter Hire hereunder shall continue and be payable as set forth herein
until the Charterer has complied with this Clause 12. The Charterer shall
forthwith notify the Owner of the facts and circumstances of such Total Loss and
the Charterer shall, on or before the next monthly Charter Hire due date after
the Total Loss (the "Loss Payment Date"), pay to the Owner the amount determined
pursuant to paragraph (b) below. The Charterer shall give the Owner at least 15
days prior notice in writing of the Loss Payment Date.

        (b)

The amount payable on any such Loss Payment Date shall be the sum of (i)
Stipulated Loss Value (as defined and stated in the Schedule) of the Vessel
determined as of the Charter Hire payment date prior to the date of the Total
Loss; and (ii) all Charter Hire accrued (on a daily basis) but unpaid hereunder
to such Loss Payment Date and any other sums due under any provisions of this
Charter. The foregoing obligations of the Charterer under this Clause 12 shall
apply regardless of (a) whether or not any moneys are payable under the
insurances effected in compliance with Clause 11 hereof in respect of the
Vessel; (b) the amount payable thereunder; (c) the cause of the Total Loss; (d)
whether or not any of the said compensation shall be payable; and (e) whether or
not Owner has for its own benefit insurance proceeds from separate policies
maintained by Owner not listed in Clause 11(a)(i). In the event of a Total Loss,
this Charter, including the Charterer's obligation to pay Charter Hire, shall
terminate upon the fulfillment by the Charterer of its obligations under this
subclause, except that Charterer's obligations under Clause 21 shall survive the
expiration or termination of this Charter. Any insurance monies received by
Owner on account of the Total Loss of the Vessel or other compensation
contemplated under subclause (b) of this Clause received by the Owner shall be
applied as follows: first, to payment of the Stipulated Loss Value; second, to
all accrued unpaid Charter Hire; third, to any other amounts owed by Charterer
to Owner under this Charter or any other agreement between Charterer and Owner;
and fourth, the balance, if any, shall be paid to the Owner.

        (c)

If the Charterer shall have made full payment to the Owner of all amounts owed
pursuant to the foregoing provisions of subclause (b) of this Clause and
Charterer shall otherwise not be in default under this Charter, then if the
Owner subsequently receives any insurance monies from policies listed in Clause
11 or other compensation referred to as Clause 12(b)(i) above, the same shall be
immediately applied first towards repayment to the Charterer of the amount of
any such payment made by the Charterer pursuant to Clause 12(b)(i), and the
balance, if any, shall be retained by the Owner.

        (d)

The Charterer shall be liable for any loss of any part of or damage to the
Vessel (other than a Total Loss in which event the foregoing provisions of this
clause shall apply) during the Charter Period from whatsoever cause such loss or
damage may arise. In the event of repairable damage to the Vessel or any part
thereof or loss of part of the Vessel, the Owner shall, subject to its prior
right to retain any sums that may be due from the Charterer to the Owner under
the terms of this Charter, make payment to the Charterer of moneys received
under the insurances effected in compliance with Clause 11 upon the Charterer
furnishing evidence reasonably satisfactory to the Owner that all such damage
has been made good or repaired or repairs have been put in hand.

        (e)

The Owner shall, upon the request of the Charterer, promptly execute such
documents as may be required to enable the Charterer to abandon the Vessel to
insurers and claim a constructive total loss.

        13. Requisition for Hire          

If the Vessel is requisitioned for hire by any Governmental Authority or any
other competent authority during the Charter Period, the Vessel shall be deemed
a Total Loss.

        14. Liens; Notice on Vessel         (a)

The Charterer will not suffer, nor permit to be continued, any Lien upon the
Vessel other than Charter Permitted Liens or liens created by or through Owner.
The Charterer shall indemnify and hold the Owner harmless against any Lien of
whatsoever nature arising by, through or under the Charterer upon the Vessel
during the Charter Period while she is under the control of the Charterer, and
against any claims against the Owner arising out of or in relation to the
operation of the Vessel by the Charterer other than Charter Permitted Liens.
Should the Vessel be arrested by reason of a Lien arising out of her operation
hereunder by the Charterer, the Charterer shall, at its own expense, take all
reasonable steps to secure that within a reasonable time the Vessel is released
and at its own expense put up bail to secure release of the Vessel.

        (b)

The Charterer will fasten to the Vessel in a conspicuous place and will keep so
fastened during the Charter Period a notice reading as follows:

              "This Vessel is the property of and is registered in the name of
General Electric Capital Corporation; she is under charter by demise to and
operated by Trico Marine Operators, Inc. or its designee, and neither the
Charterer nor the Master nor any servant or agent thereof has any authority
whatsoever to contract on behalf of the Owner, or to pledge the Owner's credit,
or to involve the Owner in any liability whatsoever."           or in such other
form as the Owner may reasonably require from time to time.         15. Salvage
     

All derelicts and salvage shall become the property of the Charterer unless any
Charter Hire or other amounts are due and payable to Owner pursuant to this
Charter. If any such amounts are due and payable, the derelict or salvage award
shall become the property of Owner to the extent necessary to satisfy the
outstanding arrearages.

     

  

16.  

General Average

     

General Average, including the Owner's portion, if any, shall be payable by the
Charterer. General Average, if any, shall be adjusted according to the
York-Antwerp Rules 1974, as amended in 1994, or any subsequent modification
thereof current at the time of the casualty.

     

  

17.  

Default; Remedies  

  

  

  

  



(a)

If during the term of this Charter:

       

  

  

(i)  

The Charterer shall fail to make payment in respect of Charter Hire or other
amounts due under the terms of this Charter and the continuance of such failure
for ten (10) Business Days after the date on which such payment was due;

  

  

  

  

  

  

(ii)  

The Charterer shall fail for a period of thirty (30) Business Days after written
notice thereof has been given to the Charterer by the Owner to perform and
observe any of the covenants, conditions, agreements or stipulations on the part
of the Charterer to be performed or observed contained herein (other than
subclause (a)(i) and (v) of this Clause);

  

  

  

  

  

  

(iii)  

Any representation or warranty made by Charterer herein or in any document or
certificate furnished to the Owner in connection herewith or pursuant hereto
shall prove at any time to be incorrect in any material respect as of the date
made;

  

  

  

  

  

  

(iv)  

The Charterer or Trico Marine Services, Inc., of which Charterer is a
wholly-owned subsidiary, or Trico Marine Assets, Inc., which like Chartererer is
a wholly-owned subsidiary of Trico Marine Services, Inc. (each of Trico Marine
Services, Inc. and Trico Marine Assets, Inc. is referred to as a "Guarantor")
ceases doing business as a going concern or generally ceases to pay its debts as
they become due or any proceedings under any bankruptcy, insolvency or other
similar laws now or hereafter in effect are instituted against the Charterer or
any Guarantor or if a receiver, liquidator, assignee, custodian, trustee,
sequestrator or other similar official is appointed for the Charterer or any
Guarantor or for any of its assets or properties, and such proceeding or
appointment is not dismissed, vacated or fully stayed within sixty (60) days or
the Charterer or any Guarantor makes a general assignment for the benefit of
creditors;

  

  

  

  

  

  

(v)  

The Charterer shall have abandoned the Vessel. The foregoing provisions shall
not apply to any notice of abandonment that the Charterer may give to insurers
under the provisions of Clause 12;

  

  

  

  

  

  

(vi)  

The Charterer fails to maintain in all respects the insurances required by
Clause 11;

  

  

  

  

  

  

(vii)  

The Charterer shall within thirty (30) days of any scheduled date of redelivery
hereunder fail to provide adequate bail or security when required so to do by
the Owner in writing in respect of any maritime Lien, possessory Lien or
statutory right in rem that may be acquired over the Vessel not created or
caused by the Owner or by Persons claiming by, through or under the Owner in
order to prevent the Vessel being arrested, impounded or seized or if any such
Lien, right or claim over the Vessel is exercised by the arrest, attachment,
detention, impounding or seizure of the Vessel under any distress execution or
other process, or any distress or execution is levied thereon, and the Charterer
fails to use its best endeavors to procure the release of the Vessel therefrom
within thirty (30) days of any scheduled date of redelivery hereunder;

  

  

  

  

  

  

(viii)  

The Charterer shall repudiate its obligations under this Charter, or otherwise
breach its obligations under this Charter, and any applicable cure period shall
have expired;

            (ix) The Charterer or any Guarantor shall be in default of any
agreement with respect to borrowed monies and the creditor (lender or lessor)
under such agreement shall have accelerated the maturity of such indebtedness,
irrespective of any subsequent reinstatement or waiver that may subsequently be
granted by such creditor;             (x) The Charterer or any Guarantor shall
be in default of any other agreement with Owner; or             (xi) The
Standard & Poor's credit rating for Trico Marine Services, Inc. drops to a grade
of B- or lower, and Charterer thereafter fails to provide Owner within thirty
(30) days of demand therefor by Owner an additional letter of credit equal to
fifteen percent (15%) of the Capitalized Owner's Cost stated in the Schedule or
other collateral acceptable to Owner in its sole discretion.            

THEN AND IN ANY SUCH EVENT the Owner may, by written notice to the Charterer,
declare this Charter to be in default and:

            (a)

The Owner may (i) upon written demand, cause the Charterer, at the Charterer's
expense, to, and the Charterer shall promptly, redeliver the Vessel or cause the
Vessel to be redelivered, with all reasonable dispatch to the Owner and in the
condition required by the terms of Clause 8 as if the Vessel were being
redelivered at the expiration of the Charter Period, and all obligations of the
Charterer under said Clause 8 shall apply to such redelivery; or (ii) the Owner
or its agent, at the Owner's option, without further notice, may, but shall be
under no obligation to, retake the Vessel wherever found, whether upon the high
seas or in any port, harbor, or other place and irrespective of whether the
Charterer, any subcharterer or any other Person may be in possession of the
Vessel, all without prior demand and without legal process, and for that purpose
the Owner or its agent may enter upon any dock, pier or other premises where the
Vessel may be and may take possession thereof, without the Owner or its agent
incurring any liability by reason of such retaking, whether for the restoration
of damage to property caused by such retaking or otherwise. The exercise by the
Owner of its remedies under this subparagraph (a) shall be without prejudice,
and in addition, to any of the Owner's other remedies referred to below.

            (b) The Owner may select to treat such Event of Default as a
termination by Charterer and demand payment immediately of the Stipulated Loss
Value, it being acknowledged and agreed by the Charterer that Owner shall have
no obligation to mitigate its damages and that this amount payable to Charterer
is reasonable liquidated damages and is payable not as a penalty. In addition,
Charterer shall be responsible for the payment of all amounts and obligations
otherwise due under this Charter. The exercise by the Owner of its remedies
under this subparagraph (b) shall be without prejudice, and in addition, to any
of the Owner's other remedies referred to below.             (c) The Charterer
shall be liable for all costs including all reasonable legal fees and any other
costs and expenses whatsoever incurred by the Owner by reason of the occurrence
of any default or by reason of the exercise by the Owner of any remedy
hereunder, including, without limitation, all costs and expenses incurred by the
Owner in connection with any retaking of the Vessel and, upon the redelivery or
retaking of the Vessel in accordance with this Clause 17, the placing of the
Vessel in the condition and seaworthiness required by the terms of Clause 8
hereof and the obligation to pay all sums as required under this Clause 17 or
elsewhere in this Charter (including interest at the Default Rate on any late
payment amounts made by Charterer, and interest on all unpaid amounts).        
    (d) Each and every right, power and remedy herein given to the Owner shall
be cumulative and shall be in addition to every other right, power and remedy
herein given or now or hereafter existing at law, in equity, admiralty or by
statute and each and every power and remedy whether herein given or otherwise
existing may be exercised from time to time and as often and in such order as
may be deemed expedient by the Owner, and the exercise or the beginning of the
exercise of any right, power or remedy shall not be construed to be a waiver of
the right to exercise at the same time or thereafter any other power or remedy.
No delay or omission of the Owner to exercise any right or power vested in it
hereunder shall impair such right or power or be construed as a waiver of or as
acquiescence in any default by the Owner or be deemed a waiver of any right
arising out of any future default or of any past default. In the event the Owner
at any time agrees to waive any such right or power, such waiver shall be
revocable by the Owner at any time and the right or power shall henceforth be
again exercisable as though there had been no such waiver unless the Event of
Default has been cured. In the event the Owner shall have proceeded to enforce
any right or pursue any power under this Charter and such proceedings shall have
been discontinued or abandoned for any reason, or shall have been determined
adversely to the Owner, then and in every such case the Charterer and the Owner
shall be restored to their respective former positions and rights hereunder with
respect to the property subject or intended to be subject to this Charter and
all rights, remedies and powers of the Owner shall continue as if no such
proceedings had been taken.             (e) The Owner or its agent may sell the
Vessel at public or private sale, with or without notice to the Charterer,
advertisement or publication, as the Owner may determine, or otherwise may
dispose of, hold, use, operate, charter (whether for a period greater or less
than the balance of what would have been the Charter Period in the absence of
the termination of the Charterer's rights to the Vessel) to others or keep the
Vessel idle, all on such terms and conditions and at such place or places as the
Owner may determine and all free and clear of any rights of the Charterer and of
any claim of the Charterer in admiralty, in equity, at law or by statute,
whether for loss or damage or otherwise, and without any duty to account to the
Charterer, notwithstanding any remedy or rightOwner may have exercised under
this Clause 17 or elsewhere in this Charter or in equity or law. Any monies
received by Owner on account of the sale of the Vessel under this Clause 17
shall be applied as follows: first, to payment of the Stipulated Loss Value;
second, to all accrued and unpaid Charter Hire; third, to any other accrued and
unpaid amounts under this Charter; and fourth, the balance, if any, shall be
paid to the Charterer.             (f) The rights and powers of the Owner and
the obligations of the Charterer under this Clause 17 shall be effective and
enforceable regardless of the pendency of any proceeding that has or might have
the effect of preventing the Owner or the Charterer from complying with the
terms of this Charter. No express or implied waiver by the Owner of any default
shall in any way be, or be construed to be a waiver of any further or subsequent
default.           18. Termination      

            This Charter may be terminated after the Effective Date only in the
limited cases as follows:

 

  

(a)  

By Charterer in accordance with Clause 2(e);

  

  

  

  

(b)  

In the event of a Total Loss as specified in Clause 12;

  

  

  

  

(c)  

By Owner in accordance with Clause 17; or

  

  

  

  

(d)  

By written agreement of the parties.

      Notwithstanding anything to the contrary, no termination shall be
effective until such time as all amounts owing pursuant to this Charter are paid
and the Vessel is redelivered in accordance with the provisions of this Charter.
        19. Payments on Termination      

            Whether or not the Owner shall have exercised, or shall thereafter
at any time exercise, any options, rights or remedies under Clause 17, upon any
Event of Default or upon or as a consequence of a breach of contract by the
Charterer amounting to repudiation by the Charterer of this Charter, the Owner
may immediately require the Charterer to pay to the Owner, and the Charterer
shall pay to the Owner as liquidated damages for loss of a bargain and not as a
penalty, an amount equal to the Stipulated Loss Value.

     

  

20.  

Assignment and Sub Charter

  

  

  

  

(a)  

The Charterer may not assign all or part of its rights and obligations under
this Charter nor may it charter the Vessel by demise to any other entity.

  

  

  

  

(b)  

The Charterer may not subcharter, subcontract or otherwise charter the Vessel,
otherwise than in the ordinary course of its business, without the prior consent
of the Owner.

  

  

  

  

(c)  

Owner and any assignee of Owner may assign this Charter, or any part hereof
and/or the Vessel subject hereto. Charterer hereby waives and agrees not to
assert against any such assignee, or assignee's assigns, any defense, set-off,
recoupment claim or counterclaim which Charterer has or may at any time have
against Owner for any reason whatsoever.

     

At its sole option, Owner may enter into an indenture or other financing
arrangement with a financing institution in which it assigns this Charter or
grants a security interest in this Charter or makes an assignment of the Charter
Hire to the financing institution, trustee or other entity.

     

  

21.  

Indemnity

  

  

  

  

(a)  

Charterer hereby represents, warrants and covenants that (i) on the Effective
Date of this Charter, the Vessel will qualify for all of the items of deduction
and credit specified in the Schedule ("Tax Benefits") in the hands of Owner, and
ii) at no time during the term of this Charter will Charterer take or omit to
take, nor will it permit any subcharterer or assignee to take or omit to take,
any action (whether or not such act or omission is otherwise permitted by Owner
or by this Charter), which will result in the disqualification of the Vessel
for, or recapture of, all of any portion of such Tax Benefits.

  

  

  

  

  

If as a result of a breach of any representation, warranty or covenant of the
Charterer contained in this Charter or the Schedule (i) tax counsel of Owner
shall determine that Owner is not entitled to claim on its Federal income tax
return all or any portion of the Tax Benefits with respect to the Vessel, or
(ii) any Tax Benefits claimed on the Federal income tax return of Owner is
disallowed or adjusted by the Internal Revenue Service, or (iii) any Tax
Benefits are recalculated or recaptured (any determination, disallowance,
adjustment, recalculation or recapture being a "Loss"), then Charterer shall pay
to Owner, as an indemnity and as additional Charter Hire, an amount that shall,
in the reasonable opinion of Owner, cause Owner's after-tax economic yields and
cash flows to equal the Net Economic Return (as defined below) that would have
been realized by Owner if such Loss had not occurred. Such amount shall be
payable upon demand accompanied by a statement describing in reasonable detail
such Loss and the computation of such amount. The economic yields and cash flows
shall be computed on the same assumptions, including tax rates as were used by
Owner in originally evaluating the transaction ("Net Economic Return"). If an
adjustment has been made under Clause 9(d) of this Charter, then the Effective
Rate used in the next preceding adjustment shall be substituted.

  

  

  

  

  

All references to Owner in this Clause 21(a) include Owner and the consolidated
taxpayer group of which Owner is a member. All of Owner's rights, privileges and
indemnities contained in this Clause 21(a) shall survive the expiration or other
termination of this Agreement. The rights, privileges and indemnities contained
herein are expressly made for the benefit of, and shall be enforceable by Owner,
its successors and assigns.

  

  

  

  

(b)  

The Charterer hereby indemnifies the Owner and shall keep the Owner fully
indemnified at all times whether during the currency of this Charter or at any
time in respect of events arising during the effective period of this Charter
against:

            (i) All costs and expenses of operating and maintaining the Vessel
and of operating, maintaining and replacing all parts including (but without
prejudice to the generality of the foregoing) all fuel, oil, port charges, fees,
taxes, levies, fines, penalties, charges, insurance premiums, victualing, crew,
navigation, manning, operating and freight expenses and all other outgoings
whatsoever payable by the Owner or the Charterer in respect of the possession or
operation of the Vessel or any part thereof, or the purchase, ownership,
delivery, chartering, possession and operation, import to or export from any
country, return, sale or disposition of the Vessel or any part thereof or upon
the hire, receipts or earnings arising therefrom (other than the Owner Taxes or
Permitted Liens (other than Charter Permitted Liens)) which shall be promptly
paid by the Charterer;             (ii) All liabilities, claims, proceedings
(whether civil or criminal), penalties, fines or other sanctions, judgments,
charges, taxes, impositions, Liens, salvage, general average, costs and expenses
whatsoever (including reasonable legal fees and costs of litigation) that may at
any time be made or claimed by the Charterer or any employee, servant, agent or
sub-contractor, passenger, owner, shipper, consignee and receiver of goods or
any third party (including any Governmental Authority) or by its respective
dependents arising or alleged to arise directly or indirectly in any manner out
of the design, construction, possession, management, repair, certification,
manning, provisioning, supply or servicing of the Vessel (whether at sea or not)
or the chartering thereof hereunder, whether such liability, claims,
proceedings, penalties, fines, sanctions, judgments, charges, taxes,
impositions, Liens, salvage, general average, cost or expenses may be
attributable to any defect or latent defect in the Vessel or the design,
construction, testing or use thereof or from any maintenance, service, repair,
overhaul or otherwise and regardless of when or where the same shall arise and
whether or not the Vessel or the relevant part thereof is in the possession or
control of the Charterer (other than the Owner Taxes and Permitted Liens);      
      (iii) All liabilities, losses, damages and expenses (including reasonable
legal fees and costs of litigation) for oil or other pollution damage resulting
or alleged to have resulted from the Charterer's operation of the Vessel under
this Charter and any and all losses, damages and expenses that the Owner may
incur as a result of any oil or other pollution damage resulting or alleged to
have resulted from the Charterer's operation of the Vessel under this Charter,
including, but not limited to, the Owner's liability under the Oil Pollution Act
of 1990, as amended, and/or the laws of any other jurisdiction relating to oil
spills;             (iv) Any and all taxes which the Owner may become subject to
other than Owner Taxes. The Owner shall notify the Charterer promptly in writing
of any tax for which it may seek indemnity under this Charter, which notice
shall state the amount of the indemnity sought and provide reasonable details
supporting the calculation of such amount. In the event the Owner or any of its
Affiliates receives notice (the "Proceeding Notice") of an examination, claim,
adjustment or other proceeding with respect to any taxes for which the Charterer
may be liable under this Charter, the Owner shall notify the Charterer in
writing thereof (the "Owner Notice") no later than ten days after the receipt of
the Proceeding Notice, and the Charterer shall be entitled at its expense to
control or settle the contest of such examination, claim, adjustment or other
proceeding provided it notifies the Owner in writing that it desires to do so no
later than ten days after receipt of the Owner Notice. The Owner and/or any
Affiliate will reasonably cooperate with the Charterer in connection with the
negotiation or settlement by the Charterer of any such proceeding. The Owner
will pay to the Charterer any refund received (whether by payment, credit,
offset or otherwise) by the Owner or its Affiliate in respect of any taxes for
which the Charterer is liable under this Charter within ten days after the
receipt of any such refund, and will cooperate with the Charterer at the
Charterer's expense in order to take all necessary steps to claim any such
refund; and             (v) Any and all liabilities or claims for or on account
of the use or for the infringement of any patents, trademarks, copyrights,
design or other intellectual property, whether registered or unregistered, of
any nature or kind relating to the use or operation of the Vessel, including,
without limitation, any computer software used in the operation of the Vessel.  
          Any Person claiming indemnification hereunder is hereinafter referred
to as the "Indemnified Party," and any Person against whom such claims are
asserted hereunder is hereinafter referred to as the "Indemnifying Party." In
the event that any liabilities, claims or losses (collectively, "Losses") are
asserted against or sought to be collected from an Indemnified Party by a third
party, the Indemnified Party shall with reasonable promptness provide to the
Indemnifying Party notice thereof (a "Claim Notice"). The Indemnifying Party
shall have 30 days from the personal delivery or receipt of the Claim Notice
(the "Notice Period") to notify the Indemnified Party (i) whether or not it
disputes the liability of the Indemnifying Party to the Indemnified Party
hereunder with respect to such Losses and/or (ii) whether or not it desires, at
the sole cost and expense of the Indemnifying Party, to defend the Indemnified
Party against such Losses. In the event that the Indemnifying Party notifies the
Indemnified Party within the Notice Period that it desires to defend the
Indemnified Party against such losses, the Indemnifying Party shall have the
right to defend in appropriate proceedings, and with counsel of its own choosing
and reasonably satisfactory to the Indemnified Party, which proceedings shall be
settled or prosecuted by the Indemnifying Party. If the Indemnified Party
desires to participate in, but not control, any such defense or settlement, it
may do so at its sole cost and expense. If requested by the Indemnifying Party,
the Indemnified Party shall, at the expense of the Indemnified Party, cooperate
with the Indemnifying Parry and its counsel in contesting any Losses that the
Indemnifying Party elects to contest or, if appropriate and related to the claim
in question, in making any counterclaim against the Person asserting the third
party losses, or any cross-complaint against any Person. No claim may be settled
or otherwise compromised without the prior written consent of the Indemnifying
Party. Any settlement or compromise by the Indemnifying Party shall contain an
unconditional release of the Indemnified Party from all liability arising out of
such claim and shall not include a statement as to, or an admission of, fault,
culpability or failure to act by or on behalf of any Indemnified Party.        
(c) Without prejudice to its generality, the provisions of this subclause shall
extend to claims of Persons (including any Governmental Authority or other
bodies, whether corporate or otherwise) who have suffered or allege that they
have suffered loss, damage or injury in connection with any thing done or not
done by the Vessel, including in connection with any oil or other substance
emanating or threatening to emanate from the Vessel and shall extend to levies,
impositions, calls, or contributions on or required to be made by the Owner
during or in respect of the Charter Period.         (d) If any obligation of the
Charterer under the foregoing subclause or under subclause (d) below shall not
be discharged when due, the Charterer shall on demand forthwith pay to the Owner
not only the amount of such obligation but also interest thereon at the Default
Rate from the date the Owner paid the same to the date of reimbursement by the
Charterer (after as well as before judgment).         (e) In the event of the
Vessel becoming a wreck or obstruction to navigation, the Charterer shall
indemnify the Owner against all losses, costs, damages and expenses that the
Owner may in consequence thereof incur including those incurred in respect of
the removal or destruction of the wreck or obstruction under statutory or other
powers.         22. Vessel Purchase Option         (a) Charterer may at the end
of the Charter Period purchase the Vessel on an AS IS, WHERE IS BASIS for cash
equal to its then Fair Market Value (plus all applicable sales taxes). Charterer
must notify Owner of its intent to purchase the Vessel in writing at least three
hundred sixty-five (365) days prior to the end of the Charter Period. If
Charterer is in default or if the Charter has already been terminated, Charterer
may not purchase the Vessel.         (b) "Fair Market Value" shall mean the
price that a willing buyer (who is neither a lessee in possession nor a used
equipment dealer) would pay for the Vessel in an arm's-length transaction to a
willing seller under no compulsion to sell. In determining the Fair Market
Value, the Vessel shall be assumed to be in the condition in which it is
required to be maintained and returned under this Charter. If Owner and
Charterer are unable to agree on the Fair Market Value at least one hundred
thirty-five (125) days before the end of the Charter Period, Owner shall appoint
an independent appraiser (reasonably acceptable to Charterer) to determine Fair
Market Value. The independent appraiser's determination shall be final, binding
and conclusive. Charterer shall bear all costs associated with any such
appraisal.         (c) Charterer shall be deemed to have waived this purchase
option unless it provides Owner with written notice of its irrevocable election
to exercise the same within fifteen (15) days after the Fair Market Value is
told to Charterer.         (d) In addition to the provisions in Clause 8 hereof
("Redelivery and Status") of this Charter, and provided that the Charterer has
elected not to exercise its option to purchase the Vessel, the Charterer shall,
at its expense:           (i) At least three hundred sixty (360) days prior to
expiration of the Charter, upon receiving reasonable notice from the Owner, make
the Vessel available for on-site operational inspections by potential
purchasers;             (ii) At least three hundred sixty (360) days prior to
expiration or earlier termination of the Charter, cause a qualified marine
surveyor acceptable to Owner, to perform a comprehensive marine survey including
testing all material and workmanship of the Vessel; and, if during such
inspection, examination and test, the authorized surveyor finds any of the
Vessel not operating within United States Coast Guard and/or American Bureau of
Shipping (ABS) standards, then Charterer shall repair or replace such defective
material and, after corrective measures are completed, Charterer will provide
for a follow-up survey of the Vessel by the authorized marine surveyor as
outlined in this clause;             (iii) Provide that the Vessel will be clean
and cosmetically acceptable (free of rust or corrosion and any Charterer
installed markings), and in such condition so that it may be immediately
installed and placed into use in a marine environment;             (iv) Ensure
that all inspections, overhauls, rebuilds, or certifications known to be or
expected to be due within twelve (12) months are completed prior to redelivery;
            (v) Obtain and pay for a policy of transit insurance for the
redelivery period in an amount equal to the replacement value of the Vessel and
Owner shall be named as the sole loss payee on all such policies of insurance;  
          (vi) Provide safe, secure storage for the Vessel for one hundred
eighty (180) days after expiration of the Charter at an accessible location
satisfactory to Owner, such services to be provided to the Owner by the
Charterer at its most competitive rates; and             (vii) Upon return of
the Vessel to Owner, provide for transportation of the Vessel, at Charterer's
sole expense, to any location directed by Owner in the Continental United
States.           23. General         (a) The Charterer shall give to the Owner
all such information as the Owner may reasonably request with regard to the
performance by the Charterer of its obligations hereunder.         (b) The
Charterer shall pay all expenses (including reasonable legal and other costs)
incurred by the Owner in connection with the enforcement of any rights conferred
upon the Owner by this Charter or in or incidental to any action or proceedings
brought by the Owner to recover any Charter Hire or other payments due hereunder
or for breach of any covenant, agreement, condition or stipulation herein
contained by the Charterer or to recover possession of the Vessel or any part
thereof, whether any such action proceeds to judgment or not. Interest on all
amounts due shall accrue at the rate of 18% per annum compounded monthly from
the due date until payment is made. The Owner shall pay all expenses (including
reasonable legal and other costs) incurred by the Charterer in connection with
the enforcement of any rights conferred upon the Charterer against the Owner by
this Charter.         (c) No failure or delay on the part of the Owner in
exercising any power or right hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any such right or power preclude any
other or further exercise of any such right or power.         (d) This Charter
shall not be varied in its terms by an oral agreement or representation or
otherwise than by an instrument in writing of even date herewith or subsequent
hereto executed by all the parties hereto or by its duly authorized
representatives.         (e) If any term or provision of this Charter or the
application thereof to any person or circumstance shall to any extent be invalid
or unenforceable, the remainder of this Charter or application of such term or
provision to persons or circumstances other than those as to which it is already
invalid or unenforceable shall not be affected thereby and each term and
provision of this Charter shall be valid and be enforceable to the fullest
extent permitted by law.         (f) The title to the Clauses and subclauses of
this Charter shall not in any way affect the interpretation thereof; the terms
defined in this Charter have the meanings assigned to them in this Charter and
include the plural as well as the singular; and the use of any gender herein
shall be deemed to include the other gender.         (g) Any notices or other
communications permitted or required hereunder shall be in writing and shall be
deemed conclusively to have been given if (i) personally delivered; (ii) mailed
by registered mail, postage prepaid, and return receipt requested; (iii) sent by
express courier delivery service and received by the party to whom it is sent;
or (iv) transmitted by facsimile transmission (or any other type of electronic
transmission if the parties agree) and confirmed by a writing given by means of
(i), (ii) or (iii). All notices shall be addressed as follows:       (i) If to
the Owner to:

General Electric Capital Corporation

44 Old Ridgebury Road

Danbury, CT 06810

Attention: Senior Risk Officer

with a copy to:

General Electric Capital Corporation

16479 Dallas Parkway, Suite 300

Addison, TX 75001-2512

Attention: Senior Risk Manager

(ii) If to the Charterer to:

Trico Marine Operators, Inc.

250 North American Court

Houma, LA 70363

Fax No.: (985) 873-3318

Attention: President

Each of the foregoing shall be entitled to specify a different address by giving
15 days' prior notice as aforesaid to the others. (h) This Charter shall be
governed by and construed and performance thereof shall be determined in
accordance with the general maritime law of the United States. To the extent the
general maritime law of the United States is deemed inapplicable or reference to
a state's law is appropriate or necessary, this Charter shall be governed by and
construed and performance thereof shall be determined in accordance with the
laws of the State of New York. The obligations, rights and remedies of the
parties hereunder shall be determined in accordance with such laws, without
giving effect to principles of conflicts of law. In the event of any litigation
arising out of or related to this Charter, the prevailing party shall be
entitled to recovery its reasonable attorneys' fees. (i) CHARTERER AND OWNER
UNCONDITIONALLY WAIVE THEIR RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS CHARTER, ANY OF THE RELATED DOCUMENTS,
ANY DEALINGS BETWEEN CHARTERER AND OWNER RELATING TO THE SUBJECT MATTER OF THIS
TRANSACTION OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING
ESTABLISHED BETWEEN CHARTERER AND OWNER. THE SCOPE OF THIS WAIVER IS INTENDED TO
BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT. THIS
WAIVER IS IRREVOCABLE. THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING. THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS AS OR MODIFICATIONS TO THIS CHARTER, ANY RELATED DOCUMENTS, OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION. THIS CHARTER MAY BE FILED AS WRITTEN CONSENT TO A TRIAL BY THE
COURT (WITHOUT A JURY). (j) All payments made to the Owner shall be made without
deduction for or on account of any present or future taxes (including value
added, turnover, sales and use taxes), levies, imposts, duties, deduction,
withholdings and other charges of whatsoever nature (collectively, "Charges")
unless such deduction is required by law. If such deduction is required by law,
(i) the sum payable by the Charterer shall be increased as may be necessary so
that after making all required withholdings and deductions (including those
applicable to additional sums payable under this Clause 22(j)), the Owner shall
receive an amount equal to the sum that the Owner would have received had no
such withholdings and deductions been made; and (ii) as required by applicable
law the Charterer shall withhold or deduct the amount required and pay such
amount to the relevant taxing or other Governmental Authority. If any Charges
paid by the Charterer are recoverable by the Owner from such taxing or other
Governmental Authority, the Charterer shall be entitled to the same rights
provided in Clause 21(a)(iv). The Owner shall consult with the Charterer and use
reasonable efforts to agree to a method of avoiding or minimizing any such
deduction that is not in breach of applicable law or governmental regulation or
of any of the financing documents entered into with the Mortgagee and that will
leave the parties in substantially the same contractual relation as is herein
contained. (k) If any provision of this Charter shall be, or shall be rendered,
unenforceable in whole or in part (which for the purposes of this Clause shall
include being contrary to an official code or order for the time being in force
to which either of the parties hereto is required by law to have regard and the
contravention or the continued contravention of which could be considered or be
made unlawful), the Owner and the Charterer shall negotiate in good faith to
agree to an amendment or amendments to the terms of this Charter that would
result in this Charter as so amended being fully enforceable and achieving
substantially the same result (both financially and otherwise) so far as
concerns the Owner and the Charterer as this Charter in its executed form would
have achieved if the same had been fully enforceable. (l) The indemnities
granted by the Charterer in favor of the Owner contained in this Charter shall
continue in full force and effect (in respect of events occurring during the
currency of this Charter) notwithstanding the termination of the charter of the
Vessel, the repudiation by the Charterer of this Charter or the expiration of
the Charter Period by passage of time or otherwise. 24. Definitions

"Affiliate"

means any Person that, directly or indirectly, through one or more
intermediaries, controls or is controlled by or is under common control with the
Person specified. As used herein, the term "control" means possession, directly
or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting securities, by
contract or otherwise.
 



"Business Day"

means any day other than a Saturday, a Sunday or a day on which banking
institutions in Seattle, Washington are authorized or are obligated by law,
executive order or governmental decree to be closed.
 



"Capitalized Owner's Costs" means, with respect to the Vessel, the amount shown
on a Schedule.
 

"Charter Hire"

means the charter hire payable by the Charterer for the use and possession of
the Vessel payable at the times and in the amounts set forth in Clause 9 hereof.
 



"Charter Period"

means the period of time described in Clause 2(a).
 



"Charter Permitted Liens"

means Liens for (i) crew's wages accrued for not more than three months or for
collision or salvage; (ii) in favor of suppliers of necessaries or other similar
Liens arising in the ordinary course of Charterer's business (accrued for not
more than three months); (iii) loss, damage or expense, which are fully covered
by insurance, in respect of which, a bond or other security has been posted by
the Charterer with the appropriate Governmental Authority to prevent the arrest
or secure the release of the Vessel from arrest on account of such claim;
provided such Liens under (i) and (ii) shall not exceed in the aggregate the
greater of $50,000.00 and $100,000.00, respectively. Nothing herein shall
preclude Charterer's right to contest, in good faith, any Liens levied upon the
Vessel.
 



"Compulsory Acquisition"

means requisition for title or other compulsory acquisition of the Vessel
(otherwise than by requisition for hire), capture, seizure, condemnation,
destruction, detention or confiscation of the Vessel by any Governmental
Authority or by persons acting or purporting to act on behalf of any
Governmental Authority.
 



"Default Rate"

means with respect to any amounts owing under this Charter, an amount per annum
equal to 18% per annum, which amount shall apply to all amounts either paid late
or that have not been paid, and such rate shall be applicable to both before and
after the entering of any judgment or arbitral amount.
 



"Event of Default"

means an event described in subclauses (a)(i) through (a)(ix) of Clause 17.
 



"Governmental Authority"

means the United States federal government or any foreign government, any state
or other political subdivision thereof, and any entity exercising executive,
legislative judicial, regulatory or administrative functions of or pertaining to
government and any other governmental entity with authority over the Owner, the
Charterer or the operation of the Vessel.
 



"Lien"

means, with respect to any asset, any mortgage, lien (statutory or otherwise),
pledge, security interest, claim, hypothecation, assignment for security,
deposit arrangement or security interest of any kind in respect of such asset.
For purposes of this Charter, a Person shall be deemed to own subject to a Lien
any asset that it has acquired or holds subject to the interest of a vendor or
lessor under any conditional sale agreement, capital lease or other title
retention agreement relating to such asset.
 



"Loss Payment Date" has the meaning set forth in subclause 12(a).
 

"Owner Taxes"

means any income, franchise or equivalent tax, imposed upon or measured by the
net income, stated capital or earned surplus of the Owner by any federal, state,
local or other taxing authority of any jurisdiction worldwide; provided that
Owner Taxes shall not include any such tax imposed on any amount that is (i) an
indemnity or reimbursement of the Owner, (ii) an operating or maintenance
expense, or (iii) a tax for which the Charterer is otherwise liable under this
Charter; and provided further that Owner Taxes shall not include any such tax
imposed by any government, jurisdiction or taxing authority (other than the
United States federal government) solely as a result of the location of the
Vessel or the Vessel's use by the Charterer.
 



"Permitted Liens"

means (i) Liens created under the Mortgage, the Charter or any other charter or
conditional sale contracts and agreements for the Vessel permitted under the
Mortgage and (ii) Charter Permitted Liens.
 



"Person"

means an individual, a partnership, a corporation, a joint venture, an
unincorporated association, a joint-stock company, a trust, a limited liability
company, or other entity or a government or any agency or political subdivision
thereof.
 



"P&I Club"

means a protection and indemnity club or association.
 



"Registration Jurisdiction"

means the United States of America.
 



"Stipulated Loss Value" shall mean the stipulated loss value as stated in the
Schedule.
 

"Surveyor" means a qualified marine surveyor acceptable to Owner
 

"Termination Value" shall mean the termination value as stated in the Schedule.
 

"Total Loss"

means, either (a) actual or constructive or compromised or arranged total loss
of the Vessel, (b) Compulsory Acquisition of the Vessel or (c) if so declared by
the Charterer at any time and in its sole discretion, a requisition for hire of
the Vessel for a period in excess of 180 days. Any actual loss of the Vessel
shall be deemed to have occurred at 1200 hours Greenwich Mean Time (GMT) on the
actual date on which the Vessel was lost or in the event of the date of the loss
being unknown then the actual total loss shall be deemed to have occurred at
1200 hours GMT on the day next following the day on which the Vessel was last
heard of. A constructive total loss shall be deemed to have occurred at 1200
hours GMT on the earliest of: (1) the date that notice of abandonment of the
Vessel is given to the insurers provided a claim for total loss is admitted by
the insurers; or (2) if the insurers do not admit such a claim, at the date and
time GMT at which a total loss is subsequently adjudged by a competent court of
law or arbitration tribunal to have occurred; or (3) the date that a report is
rendered by one or more experts in marine surveying and vessel valuation (said
experts to be appointed by the Charterer at its expense and approved by the
Owner, such approval not to be unreasonably withheld) concluding that salvage,
repair and associated costs in restoring the Vessel to the condition specified
in Clause 8 exceed the Vessel's fair market value in sound condition.

 



[Signature page follows.]



 

IN WITNESS WHEREOF, the parties have caused this Charter to be signed the date
and year first above written.

       

 

GENERAL ELECTRIC CAPITAL

CORPORATION, Owner

 

 

      By:          /s/ Robert Holmes                    Name:     Robert
Holmes                         Its:     Senior Risk Analyst                     
   

 

 

   

 

TRICO MARINE OPERATORS, INC.,

Charterer

 

 

      By:    /s/ Victor  M. Perez                      Name:  Victor M.
Perez                         Its:       Vice President                         
   

 